DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-5, 7-10 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 9 and 10 (see Remarks pages 1-6 filed on 01/12/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Kamasuka (US 2011/0078789) discloses adding a user restriction function with use of a card by a simple structure even with an inexpensive image forming apparatus. A CPU of an image forming apparatus determines a port of a signal acquired from a card R/W at the time of initialization of the connected IC card R/W. Then, the CPU of the image forming apparatus controls an execution or a stop of an application for performing authentication service processing corresponding to the port of the signal received from the card R/W., (Para 0018-0086). However, Kamasuka does not disclose in the affirmative, “in a case where the system authentication application is not active and a driver for a general authentication application installed in the image formation apparatus in accordance with an instruction from the user is active instead, the display unit displays the authentication method setting screen in which a display form thereof is changed such that an instruction to set the second authentication method using the IC card by the system authentication application cannot be received as an authentication method to be used for the image formation apparatus.”
Further, the next closest prior art Eisen (US 2018/0322501) discloses registering a user for performing a card authentication read is disclosed. An identity of the user may be verified in person. At least one official personal document of the user may be reviewed while face-to-face with the user. When the identity of the user is verified in person, a card reader having a card reader identifier may be provided to the user. Pre-registration data for one or more cards of the user may be received through the card reader. The pre-registration data for the one or more cards of the user may be stored to be associated with the card reader identifier in memory, (Para 0023-0162). However, Eisen does not disclose in the affirmative, “in a case where the system authentication application is not active and a driver for a general authentication application installed in the image formation apparatus in accordance with an instruction from the user is active instead, the display unit displays the authentication method setting screen in which a display form thereof is changed such that an instruction to set the second authentication method using the IC card by the system authentication application cannot be received as an authentication method to be used for the image formation apparatus.”
Finally, the next closest prior art Hashimoto (US 2010/0050247) discloses enabling any authentication for a plurality of authentication methods with an authentication server for storing management data on a user. The present invention uses one of set information for logging in with an IC card and user input information from operation means in the case of logging in to a directory server; requests the “in a case where the system authentication application is not active and a driver for a general authentication application installed in the image formation apparatus in accordance with an instruction from the user is active instead, the display unit displays the authentication method setting screen in which a display form thereof is changed such that an instruction to set the second authentication method using the IC card by the system authentication application cannot be received as an authentication method to be used for the image formation apparatus.”
Therefore, the prior arts Kamasuka, Eisen and Hashimoto alone or in combination do not render obvious in include the claimed feature in the affirmative, “in a case where the system authentication application is not active and a driver for a general authentication application installed in the image formation apparatus in accordance with an instruction from the user is active instead, the display unit displays the authentication method setting screen in which a display form thereof is changed such that an instruction to set the second authentication method using the IC card by the system authentication application cannot be received as an authentication method to be used for the image formation apparatus.”

Regarding independent claim 9, the closest prior art, Kamasuka (US 2011/0078789) discloses adding a user restriction function with use of a card by a simple structure even with an inexpensive image forming apparatus. A CPU of an image forming apparatus determines a port of a signal acquired from a card R/W at the time of initialization of the connected IC card R/W. Then, the CPU of the image forming apparatus controls an execution or a stop of an application for performing authentication service processing corresponding to the port of the signal received from the card R/W., (Para 0018-0086). However, Kamasuka does not disclose in the affirmative, “in a case where the system authentication application is not active and a driver for a general authentication application installed in the image formation apparatus in accordance with an instruction from the user is active instead, the authentication method setting screen, in which a display form thereof is changed such that an instruction to set the second authentication method using the IC card by the system authentication application cannot be received as an authentication method to be used for the image formation apparatus, is displayed in the displaying.”
Further, the next closest prior art Eisen (US 2018/0322501) discloses registering a user for performing a card authentication read is disclosed. An identity of the user may be verified in person. At least one official personal document of the user may be reviewed while face-to-face with the user. When the identity of the user is verified in “in a case where the system authentication application is not active and a driver for a general authentication application installed in the image formation apparatus in accordance with an instruction from the user is active instead, the authentication method setting screen, in which a display form thereof is changed such that an instruction to set the second authentication method using the IC card by the system authentication application cannot be received as an authentication method to be used for the image formation apparatus, is displayed in the displaying.”
Finally, the next closest prior art Hashimoto (US 2010/0050247) discloses enabling any authentication for a plurality of authentication methods with an authentication server for storing management data on a user. The present invention uses one of set information for logging in with an IC card and user input information from operation means in the case of logging in to a directory server; requests the directory server from a Kerberos authentication operation part for a service ticket; requests the directory server from an LDAP communication operation part for authentication with the service ticket obtained by the relevant request; and requests the directory server from the authentication processing functioning part for a search for granting use of the relevant MFP to a user with one of card information read by a card reader and a user name of user input information in the case where authentication to “in a case where the system authentication application is not active and a driver for a general authentication application installed in the image formation apparatus in accordance with an instruction from the user is active instead, the authentication method setting screen, in which a display form thereof is changed such that an instruction to set the second authentication method using the IC card by the system authentication application cannot be received as an authentication method to be used for the image formation apparatus, is displayed in the displaying.”
Therefore, the prior arts Kamasuka, Eisen and Hashimoto alone or in combination do not render obvious in include the claimed feature in the affirmative, “in a case where the system authentication application is not active and a driver for a general authentication application installed in the image formation apparatus in accordance with an instruction from the user is active instead, the authentication method setting screen, in which a display form thereof is changed such that an instruction to set the second authentication method using the IC card by the system authentication application cannot be received as an authentication method to be used for the image formation apparatus, is displayed in the displaying.”

Regarding independent claim 10, the closest prior art, Kamasuka (US 2011/0078789) discloses adding a user restriction function with use of a card by a simple structure even with an inexpensive image forming apparatus. A CPU of an image  “wherein, in a case where the system authentication application is not active and a driver for a general authentication application installed in the image formation apparatus in accordance with an instruction from the user is active instead, the authentication method setting screen, in which a display form thereof is changed such that an instruction to set the second authentication method using the IC card by the system authentication application cannot be received as an authentication method to be used for the image formation apparatus, is displayed in the displaying.”
Further, the next closest prior art Eisen (US 2018/0322501) discloses registering a user for performing a card authentication read is disclosed. An identity of the user may be verified in person. At least one official personal document of the user may be reviewed while face-to-face with the user. When the identity of the user is verified in person, a card reader having a card reader identifier may be provided to the user. Pre-registration data for one or more cards of the user may be received through the card reader. The pre-registration data for the one or more cards of the user may be stored to be associated with the card reader identifier in memory, (Para 0023-0162). However, Eisen does not disclose in the affirmative, “wherein, in a case where the system authentication application is not active and a driver for a general authentication application installed in the image formation apparatus in accordance with an instruction from the user is active instead, the authentication method setting screen, in which a display form thereof is changed such that an instruction to set the second authentication method using the IC card by the system authentication application cannot be received as an authentication method to be used for the image formation apparatus, is displayed in the displaying.”
Finally, the next closest prior art Hashimoto (US 2010/0050247) discloses enabling any authentication for a plurality of authentication methods with an authentication server for storing management data on a user. The present invention uses one of set information for logging in with an IC card and user input information from operation means in the case of logging in to a directory server; requests the directory server from a Kerberos authentication operation part for a service ticket; requests the directory server from an LDAP communication operation part for authentication with the service ticket obtained by the relevant request; and requests the directory server from the authentication processing functioning part for a search for granting use of the relevant MFP to a user with one of card information read by a card reader and a user name of user input information in the case where authentication to the directory server by the relevant request is successful, (Para 0049-0345). However, Hashimoto does not disclose in the affirmative, “wherein, in a case where the system authentication application is not active and a driver for a general authentication application installed in the image formation apparatus in accordance with an instruction from the user is active instead, the authentication method setting screen, in which a display form thereof is changed such that an instruction to set the second authentication method using the IC card by the system authentication application cannot be received as an authentication method to be used for the image formation apparatus, is displayed in the displaying.”
Therefore, the prior arts Kamasuka, Eisen and Hashimoto alone or in combination do not render obvious in include the claimed feature in the affirmative, “wherein, in a case where the system authentication application is not active and a driver for a general authentication application installed in the image formation apparatus in accordance with an instruction from the user is active instead, the authentication method setting screen, in which a display form thereof is changed such that an instruction to set the second authentication method using the IC card by the system authentication application cannot be received as an authentication method to be used for the image formation apparatus, is displayed in the displaying.”

Dependent claims 2-5 and 7-8 are allowed because of their dependency to claims 1, 9 and 10 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677